OPINION — AG — (1) THE PERSONS QUALIFIED TO VOTE IN AN ELECTION FOR THE PROPOSITION OF THE ORGANIZATION OF A FIRE PROTECTION DISTRICT PURSUANT TO 19 O.S. 1971 901.1 [19-901.1] THRU 19 O.S. 1971 901.26 [19-901.26], ARE THOSE WHO ARE RESIDENTS OF SUCH PROPOSED DISTRICT AND WHO ARE QUALIFIED ELECTORS IN THEIR RESPECTIVE PRECINCTS. (2) PURSUANT TO 74 O.S. 1971 1008 [74-1008] OF THE INTERLOCAL COOPERATION ACT, A FIRE PROTECTION DISTRICT MAY LEGALLY CONTRACT WITH A CITY FOR THE LATTER TO FURNISH FIRE PROTECTION SERVICE TO THE DISTRICT, AND THE DISTRICT MAY USE ITS ANNUAL OPERATIONAL ASSESSMENT FOR PAYMENT OF SUCH CONTRACTED FIRE PROTECTION SERVICES. (3) THE BOARD OF DIRECTORS OF A FIRE PROTECTION DISTRICT MAY DELEGATE ONLY THOSE OFFICIAL DUTIES THAT ARE MINISTERIAL IN NATURE, I.E., THOSE DUTIES WHICH DO NOT INVOLVE THE USE OF THE DISCRETION AND JUDGEMENT OF THE BOARD, BUT ARE ABSOLUTE, CERTAIN, AND IMPERATIVE, INVOLVING MERELY EXECUTION OF A SPECIFIC DUTY ARISING FROM FIXED AND DESIGNATED FACTS. CITE: 74 O.S. 1971 1001 [74-1001], OPINION NO. 73-101, 74 O.S. 1971 1003 [74-1003], 19 O.S. 1971 901.17 [19-901.17], 19 O.S. 1971 901.19 [19-901.19], 11 O.S. 1971 340 [11-340], 19 O.S. 1971 901.7 [19-901.7] (HAROLD B. MCMILLAN JR) ** SEE OPINION NO. 92-572 (1992)